Citation Nr: 0326251	
Decision Date: 10/03/03    Archive Date: 10/15/03	

DOCKET NO.  01-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
postoperative lumbar disc disorder, effective from October 1, 
2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran served on active duty from March to July 1980, 
October 1980 to September 1983, and April 1984 to March 1991.  
He was medically separated from service for low back 
disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which, following the extension of a temporary 
total rating for rehabilitation through the end of September 
2000, reestablished the veteran's preexisting evaluation for 
a postoperative lumbar disc disorder at 20 percent, effective 
from October 1, 2000.  In January 2001, the RO increased the 
rating to 40 percent from October 1, 2000.


REMAND

A review of the claims folder discloses that at no time has 
the veteran been informed of the laws and regulations 
applicable to the Veterans Claims Assistance Act of 2000 
(VCAA), nor has he specifically been advised by the RO of the 
evidence that he must submit and the evidence which VA would 
collect on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board has no alternative but to remand 
the case back to the RO for compliance with VCAA 
notification.  

Additionally, on September 23, 2002, the criteria for 
evaluating the veteran's service-connected lumbar disc 
disease at 38 C.F.R. § 4.71(a), Diagnostic Code 5293 (2003) 
was significantly changed.  Subsequent to September 23, 2002, 
intervertebral disc syndrome (preoperative or postoperative) 
is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining (under 38 C.F.R. § 4.125) separate evaluations of 
it's chronic orthopedic and neurologic manifestations, along 
with evaluations for all other disabilities, which ever 
method results in the higher evaluation.  The veteran and 
representative have not previously been advised of this 
change in criteria.

The Board also notes that, the veteran submitted additional 
medical evidence which was transferred to the Board before 
the RO could consider such evidence with respect to his 
pending appeal.  Although the veteran waived initial RO 
consideration in these submissions, remand will now allow the 
RO an initial evaluation of this evidence in accordance with 
usual practice.  

For these reasons, the case is REMANDED for the following:

1.  The RO must review the veteran's 
claims folder and issue a notification 
which properly satisfies the duties to 
assist and notify in VCAA.  The 
notification should specifically point 
out that the evidence necessary to 
substantiate his claim would include 
evidence that he meets the criteria for 
the next higher 60 percent evaluation 
under the now superceded criteria at 
Diagnostic Code 5293, or, since September 
23, 2002, the new criteria at Diagnostic 
Code 5293.  This notice must also include 
a statement of what evidence the veteran 
is responsible for providing and what 
evidence VA will obtain or attempt to 
obtain on his behalf.  The veteran should 
be provided with medical release forms to 
be properly completed if he identifies 
any private medical evidence, relevant to 
his appeal, which he requests the RO to 
collect on his behalf.  The RO should 
insure that it collects any relevant VA 
or other Government or private treatment 
records for inclusion in the claims 
folder.  If indicated by the evidence, 
and at the RO's discretion, another VA 
examination may be ordered.  

2.  After complying with the VCAA duties 
to assist and notify, the RO should again 
address the veteran's claim and, if the 
benefit sought on appeal is not allowed, 
issue him and the representative a 
supplemental statement of the case which 
includes a recitation of the applicable 
laws and regulations implementing VCAA, 
compliance with the duties to assist and 
notify, and a recitation of the old and 
new criteria for evaluation of 
intervertebral disc syndrome at 
Diagnostic Code 5293.  The veteran and 
representative must be provided an 
opportunity to respond, and the case 
should thereafter be returned to the 
Board after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




